Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

 				Response to Amendment
The Request for continued Examination, filed on 01/22/2021, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 1, 11 and 20.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 1-20 are pending.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (US PGPUB 2017/0063969, hereinafter Franks), in view of Eisenberger et al. (US PGPUB 2010/0256994, hereinafter Eisenberger) and further in view of Allen et al. (US PGPUB 2016/0105385, hereinafter Allen).
As per as claim 1, Franks discloses:
A method, comprising:
 at a gateway of a communications network (Franks, e.g., fig. 1, associating with texts description, [0032]): 
 	receiving, from a subscriber device connected to the communication network, a subscriber request, the subscriber request including a plurality of terms, the terms associated with a topic keyword of the subscriber request, a combination of the terms associated with a parameter of the subscriber request (Franks, e.g., [0024-0025], [0046], [0063], “…tag indicia including a "Mobex promo" tag, a "Best pizza" tag, a "pizza" tag, a "YYY Football team" tag, and so on. A tag record 212 may link respective tags' indicia with tag properties, which may include, but are not limited to: a tag identifier (TID), a publisher identifier (PID) that assigns the tag to a particular publisher 130, a name, tag metadata (MD), and so on…”) and  [0059] and [0077], “…the tag indicia of the subscription request 310 (by use of the tag records 212), and b) record that the subscriber identifier 312 is subscribed to the identified content feeds…”);
 	receiving, from a publisher device connected to the communications network, a published content item that corresponds to the topic keyword, the published content item including information used to address the request based on the parameter (Franks, e.g., fig. 2, associating with texts description, 0024-0025], [0046-0051], [0059] and [0077], “…a tag identifier (TID), a publisher identifier (PID) that assigns the tag to a particular publisher 130, a name, tag metadata (MD), and so on. The tag metadata may be used to track metrics pertaining to a tag record 212, such as number of subscribers to the tag, tag views, tag response rate, tag response time, and so on. In some embodiments, a plurality of tags may correspond to a single content  and
 	utilizing the parameter and the published content item that corresponds to the keyword to generate, via a processor of the gateway matching and parsing together the terms of the subscriber request to a general topic, a further published content item including a result based on the topic keyword, the parameter, and the information (Franks, e.g., [0046], [0059], [0063-0065], “…The request subscription metadata may identify the tags and/or content feed(s) requested by the client application 140 (by use of respective tag subscription entries 436). The tag subscription entries 436 may specify a tag and/or content feed (e.g., by use of tag indicia, a content feed identifier, and/or the like). In some embodiments, the tag subscription entries 436 comprise respective update timestamps that indicate a last update time for the corresponding tags and/or content feeds. If the content request 330 is generated in response to a new subscription to the tag and/or content feed, the timestamp 316 thereof may be set to "0" (or another default value), indicating that the content has never been updated on the particular client device 141…”) .
	To make records clearer regarding to the language of “terms associated with a parameter of the subscriber request” and “utilizing the parameter and the published content item that corresponds to the keyword to generate, via a processor of the gateway matching and parsing together the terms of the subscriber request to a general topic, a further published content item including a result based on the topic keyword, the parameter, and the information” (although 
	However Eisenberger, in an analogous art, discloses “terms associated with a parameter of the subscriber request” (Eisenberger, e.g., [0094], [0098-0100], [0129], “…The Subscribers can create a topic (define the parameters of the data requested) and subscribe and/or select a topic (define a respective Subscriber's specific interest in a topic)…”) and “utilizing the parameter and the published content item that corresponds to the keyword to generate, via a processor of the gateway matching and parsing together the terms of the subscriber request to a general topic, a further published content item including a result based on the topic keyword, the parameter, and the information” (Eisenberger, e.g., figs. 4-6, associating with texts description, [0077-0078], “…user profile type data 126 that defines a Publisher willingness to receive requests of publication of data from different Subscribers or topics…patient data records that have been mapped and parsed into patient data” and further see [0085-0086], “…request for a particular selected topic from a Subscriber...publication approval for a particular topic…parsing such as parsing HL7 and XML data types…publication rules”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Eisenberger and Franks to share the specific data that subscribers request from each publisher to archiving in help other user/subscriber interact or access in original contents (Eisenberger, e.g., [0004-0006]).
	To further to clarify for the language of “generate matching and parsing together the terms of the subscriber request to a general topic”.
Allen, in an analogous art, discloses “generate matching and parsing together the terms of the subscriber request to a general topic” (Allen, e.g., [0027], [0032-0038], “…a subscriber addresses content for a particular topic by a request listing a path to the requested topic, where the path starts with the highest topic in the hierarchy. For example, the text string "sport/soccer/arsenal/ranking,"indicates the particular requested "ranking" topic by specifying a series of nodes leading from the highest node in the tree, "sport," down through progressively lower ranked, connected nodes and ultimately to the requested node…”) and further see [0045-0047], “…receiving a request including a text string defining a path of topics such as the example given above, "sport/soccer/arsenal/ranking." First, the received text string for the path is parsed into its component topics, "sport," "soccer," "arsenal" and "ranking," which may be done by a parsing module 207C, which then passes the individual component topics to a retrieval…for full matching…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Allen, Eisenberger and Franks to parsing keywords and retrieve the matching topics to archiving in retrieve and provide the most matching topic to user (Allen, e.g., [0027-0034]).

As per as claim 2, the combination of Allen, Eisenberger and Franks disclose:
The method of claim 1, further comprising: 
determining whether the subscriber request includes an extension indicator, the extension indicator identifying whether the subscriber request is to be processed to identify the topic keyword and the parameter or the subscriber request is to be processed to identify only the topic keyword (Eisenberger, e.g., [0094], [0098-0100], [0129], “…The Subscribers can create a topic (define the parameters of the data requested) and subscribe and/or select a topic (define a respective Subscriber's specific interest in a topic)…”) and (Franks, e.g., [0024-0025], [0046], [0063], “…tag indicia including a "Mobex promo" tag, a "Best pizza" tag, a "pizza" tag, a "YYY Football team" tag, and so on. A tag record 212 may link respective tags' indicia with tag properties, which may include, but are not limited to: a tag identifier (TID), a publisher identifier (PID) that assigns the tag to a particular publisher 130, a name, tag metadata (MD), and so on…”) and  [0059] and [0077], “…the tag indicia of the subscription request 310 (by use of the tag records 212), and b) record that the subscriber identifier 312 is subscribed to the identified content feeds…”) and further see (Allen, e.g., [0032-0038], and [0045-0047]).

As per as claim 3, the combination of Allen, Eisenberger and Franks disclose: The method of claim 2, wherein the extension indicator is associated with an extension functionality of a servlet of the gateway (Franks, e.g., fig. 1, associating with texts description, [0032]) and (Eisenberger, e.g., fig. 1A, associating with texts description, [0043], [0049], [0054], [0061]) and further see (Allen, e.g., [0032-0038], and [0045-0047]).

As per as claim 4, the combination of Allen, Eisenberger and Franks disclose: The method of claim 1, further comprising:
filtering a plurality of available published content items based on the topic keyword, the filtering resulting in the published content item (Eisenberger, e.g., [0058], [0071] and [0091]) and (Franks, e.g., [0046], [0059], [0063-0065]).

As per as claim 5, the combination of Allen, Eisenberger and Franks disclose: The method of claim 4, wherein the filtering the plurality of available published content items is performed one of prior to or when the subscriber request is received (Eisenberger, e.g., [0058], [0071] and [0091]) and (Franks, e.g., [0046], [0059], [0063-0065]), and further see (Allen, e.g., [0032-0034] and [0045-0048], disclose ranking the topics, (the examiner asserts ranking topics = filtering the plurality of content items)).

As per as claim 6, the combination of Allen, Eisenberger and Franks disclose: The method of claim 1, wherein the subscriber request is received from a subscriber entity and the published content item is received from a publishing entity network (Franks, e.g., figs. 1 and 3, associating with texts description).

As per as claim 7, the combination of Allen, Eisenberger and Franks disclose:
The method of claim 7, further comprising: transmitting the further published content item to the subscriber entity (Franks, e.g., figs. 1 and 3, associating with texts description) and see (Allen, e.g., [0032-0038], and [0045-0048]).

As per as claim 8, the combination of Allen, Eisenberger and Franks disclose:
The method of claim 1, wherein the topic keyword is determined using a parsing operation (Eisenberger, e.g., [0079], [0081], [0086], [0089] and [0102]) and see (Allen, e.g., [0027], [0032-0038], “…a subscriber addresses content for a particular topic by a request listing a path to the requested topic, where the path starts with the highest topic in the hierarchy. For example, the text string "sport/soccer/arsenal/ranking,"indicates the particular requested "ranking" topic by specifying a series of nodes leading from the highest node in the tree, "sport," down through progressively lower ranked, connected nodes and ultimately to the requested node…”) and further see [0045-0047], “…receiving a request including a text string defining a path of topics such as the example given above, "sport/soccer/arsenal/ranking." First, the received text string for the path is parsed into its component topics, "sport," "soccer," "arsenal" and "ranking," which may be done by a parsing module 207C, which then passes the individual component topics to a retrieval…for full matching…”).

As per as claim 9, the combination of Allen, Eisenberger and Franks disclose: The method of claim 1, wherein the parameter is determined using a natural language processing operation (Franks, e.g., [0024-0025], [0046], [0063]) and (Eisenberger, e.g., [0094], [0098-0100], [0129]) and further see ((Allen, e.g., [0032-0038], and [0045-0048])

Claims 11-18 are essentially the same as claims 1-9 except that they set forth the claimed invention as a gateway rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-9.

Claim 20 is essentially the same as claim 1 except that it set forth the claimed invention as a computer readable storage medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (US PGPUB 2017/0063969, hereinafter Franks), in view of Eisenberger et al. (US PGPUB 2010/0256994, hereinafter Eisenberger) and in view of Allen et al. (US PGPUB 2016/0105385, hereinafter Allen) and further in view of Hansen et al. (US PGPUB 2016/0196267, hereinafter Hansen).
As per as claim 10, the combination of Allen, Eisenberger and Franks disclose:
 The method of claim 1, wherein the subscriber request is one of a first average sensor value over an arbitrary interval, a first sensor value when above a first specific threshold, a second sensor value when a third sensor value is relative a second specific threshold, or a second average sensor value where each individual ones of the sensor values used to determine the average are relative to a third specific threshold and over an arbitrary interval (Eisenberger, e.g., [0063], “…defined threshold for various diagnosis or other criteria…”) (the examiner asserts defined threshold or other criteria = multiple thresholds).
But to make records clearer for features of multiple thresholds (first threshold, second threshold, and/or other threshold).
	However Hansen, in an analogous art, discloses “multiple thresholds (first threshold, second threshold, and/or other threshold)”, (Hansen, e.g., [0014-16], [0027-0028] and [0062-0065], “…using one threshold relevance score for some or all of the subscriber's topics, in other embodiments multiple threshold relevance scores may be set (e.g., one for each topic, one for each content source)…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Hansen, Allen, Eisenberger and Franks to updates threshold relevance scores for each user regarding each topic of the user’s feeds which initial threshold relevance score for a user to archiving deliver the most relevant search results to user (Hansen, e.g., [0027-0033]).

Claim 19 is essentially the same as claim 10 except that it set forth the claimed invention as a gateway rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 10.


Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 01/22/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Relevance Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to retrieve the relevance topic keywords, the parameter and the information and present to subscriber.
Eberle et al. (US Patent 6,885,734, hereinafter Eberle); “System and method for the creation and automatic deployment of personalized, dynamic and interactive inbound and outbound voice services, with real-time interactive voice database queries” discloses generate and receive user voice input and utilize user voice response to query a database in realtime.
Eberle also disclose parsing key terms/words based on subscriber’s request (col. 14, lines 50-68] and further see figs. 8-9, associating with texts description, for parsing the key terms.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163